Citation Nr: 0612979	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  04-17 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs educational assistance under Chapter 30, Title 38, 
United States Code.


ATTORNEY FOR THE BOARD

J. Rose, Counsel 









INTRODUCTION

The veteran entered active duty in February 1983 and was 
scheduled to retire in September 2004, after more than 20 
years of service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma that denied the benefits sought on appeal.  The 
veteran was scheduled for a video conference hearing before a 
Board Judge in January 2005, but failed to appear.  


FINDING OF FACT

The veteran first entered active duty in February 1983 and 
did not participate in the post Vietnam Era Veterans 
Educational Assistance Program.


CONCLUSION OF LAW

The requirements for basic eligibility for VA educational 
assistance under Chapter 30, Title 38, United States Code, 
have not been met.  38 U.S.C.A. §§ 3011, 3018C (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 21.7042, 21.7045 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The Board 
notes that the duty-to-assist provisions of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)  are not applicable in 
this case.  As explained in greater detail below, the facts 
of the case clearly demonstrate that veteran does not meet 
the statutory requirements for educational benefits.  See 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that 
the Veterans Claims Assistance Act does not affect matters on 
appeal when the issue is limited to statutory 
interpretation).

The Board thus finds that further development of the record 
is not necessary and that additional advisement under 38 
U.S.C. § 5103(a) is not required.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Disposition of the veteran's 
claim at the present time is appropriate.

II.  Analysis

The veteran is seeking VA education assistance under Chapter 
30, Title 38, United States Code.  The veteran alleges 
eligibility for educational assistance under the Post-Vietnam 
Era Veterans' Educational Assistance Act Program (VEAP).

The veteran first entered active served in February 1983.  
There is no record of any prior service, nor is any claimed.  
The veteran never elected to contribute to an educational 
assistance program, as verified by the RO in the record.  He 
does not dispute this fact.  

Applicable law includes 38 U.S.C.A. § 3221, which provides 
that each person entering military service on or after 
January 1, 1977, and before July 1, 1985, shall have the 
right to enroll in the education benefits program provided by 
this chapter at any time during such person's service on 
active duty before July 1, 1985.  When a person elects to 
enroll in the program, the person must participate for 12 
consecutive months before disenrolling or suspending 
participation.  The requirement of 12 consecutive months of 
participation shall not apply when the participant suspends 
participation or disenrolls because of personal hardship or 
is released from military duty.  Each person electing to 
participate in the program shall agree to have a monthly 
deduction made from the person's military pay in an amount 
ranging from $25 to $100.  A lump sum payment may be made in 
lieu of the monthly payments.  See 38 U.S.C.A. § 3222.

In 1996, the Veterans' Benefits Improvements Act of 1996, 
Pub. L. No. 104- 275, 110 Stat. 3322 (Oct. 9, 1996) 
(hereinafter Public Law 104-275) was enacted which extended 
eligibility for the Chapter 30 (Montgomery GI Bill) program 
to additional Chapter 32 (VEAP) participants.  See Public Law 
104-275, § 106 (presently codified at 38 U.S.C.A. § 3018C).  
Under the provisions of Section 106 of Public Law 104-275, a 
Chapter 32 participant with money in the Chapter 32 fund 
could be eligible for Chapter 30 benefits if, in pertinent 
part, the individual was a participant in Chapter 32 (VEAP) 
on October 9, 1996; served on active duty on October 9, 1996; 
completed the requirements of a secondary school diploma; if 
discharged or released prior to October 9, 1997, was 
honorably discharged or released; and, prior to October 9, 
1997 made an irrevocable election to receive benefits under 
this section in lieu of benefits under Chapter 32.  See 38 
U.S.C.A. § 3018C (a) (West 2002 & Supp. 2005); Public Law 
104- 275, § 106 (a).

Further, statutory changes set forth in the Veterans Benefits 
and Health Improvement Act of 2000 provide for an additional 
year (beginning on November 1, 2000, and ending on October 
31, 2001) for an individual to make an irrevocable election 
to enroll in Chapter 30 and contribute $2,700; however, the 
individual must have participated in VEAP on or before 
October 9, 1996, and served continuously on active duty 
through at least April 1, 2000, with certain exceptions.  See 
Veterans Benefits and Health Care Improvement Act of 2000 
(Act), Pub. L. No. 106- 419, § 104, 114 Stat. 1822 (2000) 
(codified as amended at 38 U.S.C. § 3018C).

The veteran failed to make the election to enroll in Chapter 
30 or contribute $2,700 in payment or lump sum.  In his 
notice of disagreement, he contends that his failure to 
enroll was due to the fact that he was stationed in South 
Korea and was unaware of the opportunity.  Although VA is 
required to inform the veteran correctly about basic 
eligibility or ineligibility for educational assistance 
benefits, the remedy for breach of such an obligation cannot 
involve payment of benefits where statutory requirements for 
such benefits are not met.  Harvey v. Brown, 6 Vet. App. 416, 
424 (1994); see also Shields v. Brown, 8 Vet. App. 346, 351 
(1995); McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  Even if 
the veteran was uninformed as he contends, the Board cannot 
grant his claim on that basis.  The veteran did not enroll in 
VEAP and did not make a payment into that program.

With regard to Chapter 30 benefits (benefits under the 
Montgomery GI Bill), eligibility also is not established on 
the basis of conversion of Chapter 32 eligibility.
The law requires that in order to be eligible for Chapter 30 
educational assistance, the individual must have elected to 
participate in the prior educational assistance program, such 
as VEAP.  See 38 U.S.C.A. § 3018C; 21.7045(d).  The veteran 
did not elect to participate in VEAP and did not contribute 
monetarily to VEAP.  Since the appellant never contributed 
money to that program, he was not a participant with money in 
the Chapter 32 program.  Since he was not a participant with 
money in the Chapter 32 program, he is not eligible to make a 
conversion from Chapter 32 to Chapter 30.

The Board further notes that outside of conversion from 
Chapter 32 to Chapter 30, the appellant is not otherwise 
eligible for Chapter 30 benefits.  Other than conversion from 
other educational programs, in order for a veteran to be 
entitled to Chapter 30 benefits, as a preliminary 
requirement, the veteran must have first entered active duty 
after June 30, 1985.  38 U.S.C.A. § 3011(a)(1)(A); 38 C.F.R. 
§ 21.7042(a)(1).  That is not the case here.

In a case such as this one, where the law and not the 
evidence is dispositive, the claim must be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).




ORDER

Basic eligibility for VA educational assistance under Chapter 
30, Title 38, United States Code, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


